IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00102-CV

                  IN THE MATTER OF THE MARRIAGE OF
                       LLOYD GRIFFITH THOMAS
                      AND BONNIE ALLEN THOMAS



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-D202000937


                           MEMORANDUM OPINION

       Appellant Bonnie Allen Thomas filed a pro se notice of appeal in the trial court

on April 29, 2021. The docketing statement was not received. See TEX. R. APP. P. 32.1.

On June 22, 2021, we sent a letter explaining that the docketing statement must be filed

and warning that the Court would dismiss the appeal without further notification if a

docketing statement was not filed within ten (10) days. See id. at R. 42.3(c).

       More than ten days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Cornett

v. Williams, No. 10-19-00141-CV, 2019 Tex. App. LEXIS 4851, at *1 (Tex. App.—Waco
June 12, 2019, no pet.) (mem. op.) (dismissing case for failure to file docketing

statement).



                                      MATT JOHNSON
                                      Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed November 3, 2021
[CV06]




In re Marriage of Thomas                                                   Page 2